Exhibit 10
GROUP TERM REPLACEMENT PLAN
          Effective as of April 28, 2010, Northfield Bank (the “Bank”), a
federally-chartered savings bank with its principal office located at 1731
Victory Boulevard, Staten, Island, New York, hereby establishes the Group Term
Replacement Plan (the “Plan”).
          It is intended that the Plan will aid in retaining and attracting
employees of exceptional ability. In the event of the death of a Participant (as
such term is defined below), the Participant’s Beneficiary (as such term is
defined below) may receive a portion of the death proceeds from a Bank Policy or
Policies (as such term is defined below). The Bank will pay the life insurance
premiums due under this Plan from its general assets.
Article 1
Definitions

    Whenever used in this Plan, the following terms shall have the meanings
specified:   1.1   “Bank’s Interest” means the benefit set forth in Section 3.1.
  1.2   “Base Salary” means the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
other fees, and automobile and other allowances paid to the Employee for
employment rendered (whether or not such allowances are included in the
Employee’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Employee pursuant to all
qualified or non-qualified plans of the Bank and shall be calculated to include
amounts not otherwise included in the Employee’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the
Bank; provided, however, that all such amounts will be included in compensation
only to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.   1.3   “Beneficiary” means each designated
person, or the estate of a deceased Participant, entitled to benefits, if any,
upon the death of a Participant.   1.4   “Beneficiary Designation Form” means
the form established from time to time by the Plan Administrator that a
Participant completes, signs and returns to the Plan Administrator to designate
one or more Beneficiaries.   1.5   “Board” means the Board of Directors of the
Bank as from time to time constituted.   1.6   “Code” means the Internal Revenue
Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

1.7   “Disability” means the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of disability
insurance covering employees of the Bank provided that the definition of
“disability” applied under such insurance program complies with the requirements
of the preceding sentence. Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.   1.8   “Election Form” means
the form required by the Plan Administrator of an eligible Employee to indicate
acceptance of participation in this Plan.   1.9   “Employee” means an active
employee of the Bank.   1.10   “Insured” means the individual Participant whose
life is insured.   1.11   “Insurer” means the insurance company issuing the
Policy on the life of the Insured.   1.12   “Net Death Proceeds” means the total
death proceeds of the Participant’s Policy or Policies minus the greater of
(i) cash surrender value or (ii) the aggregate premiums paid.   1.13   “Normal
Retirement Age” means age sixty-five (65).   1.14   “Participant” means an
Employee (i) who is selected to participate in the Plan, (ii) who elects to
participate in the Plan, (iii) who signs an Election Form and a Beneficiary
Designation Form, (iv) whose signed Election Form and Beneficiary Designation
Form are accepted by the Plan Administrator, (v) who commences participation in
the Plan, and (vi) whose Participation has not terminated.   1.15  
“Participant’s Interest” means the benefit set forth in Section 3.2.1.   1.16  
“Plan Administrator” means the plan administrator described in Article 12.  
1.17   “Policy” or “Policies” means the individual life insurance policy or
policies adopted by the Plan Administrator for purposes of insuring a
Participant’s life under this Plan.   1.18   “Separation from Service” means the
Participant ceasing to be employed by the Bank for any reason other than death.

Article 2

1



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 
Participation

2.1   Selection by Plan Administrator. Participation in the Plan shall be
limited to those Employees of the Bank selected by the Plan Administrator, in
its sole discretion, to participate in the Plan.   2.2   Enrollment
Requirements. As a condition to participation, each selected Employee shall
complete, execute and return to the Plan Administrator (i) an Election Form, and
(ii) a Beneficiary Designation Form. In addition, the Plan Administrator shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.   2.3   Eligibility; Commencement of
Participation. Provided an Employee selected to participate in the Plan has met
all enrollment requirements set forth in this Plan and required by the Plan
Administrator, and provided that the Policy or Policies on such Employee have
been issued by the Insurer(s), that Employee will become a Participant, be
covered by the Plan and will be eligible to receive benefits at the time and in
the manner provided hereunder, subject to the provisions of the Plan. A
Participant’s participation is limited to only issued Policies where the
Participant is the Insured.   2.4   Termination of Participation. A
Participant’s rights under this Plan shall automatically cease and his or her
participation in this Plan shall automatically terminate if the Plan or any
Participant’s rights under the Plan are terminated in accordance with Article 11
or if the Participant notifies the Bank in writing that the Participant wishes
to withdraw participation under the Plan. In the event that the Bank decides to
maintain the Policy after the Participant’s termination of participation in the
Plan, the Bank shall be the direct beneficiary of the entire death proceeds of
the Policy.

Article 3
Policy Ownership/Interests

3.1   Bank’s Interest. The Bank shall own the Policies and shall have the right
to exercise all incidents of ownership and may terminate a Policy without the
consent of the Insured. The Bank shall be the beneficiary of the remaining death
proceeds of the Policies after the Participant’s Interest is determined
according to Section 3.2.   3.2   Participant’s Interest. The Participant, or
the Participant’s assignee, shall have the right to designate the Beneficiary of
an amount of death proceeds as specified in Section 3.2.1. The Participant shall
also have the right to elect and change settlement options with respect to the
Participant’s Interest by providing written notice to the Bank and the Insurer.

  3.2.1   Death Prior to Separation from Service. If the Participant dies prior
to Separation from Service, the Beneficiary shall be entitled to the benefit
described on the Participant’s Election Form not to exceed the Net Death
Proceeds.

2



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

  3.2.2   Death After Disability and Prior To Normal Retirement Age. If the
Participant suffers a Disability prior to Separation from Service and
subsequently dies prior to Normal Retirement Age, the Beneficiary shall be
entitled to the benefit described on the Participant’s Election Form not to
exceed the Net Death Proceeds.     3.2.3   Death After Separation from Service.
If the Participant dies after Separation from Service, except as described in
Section 3.2.2 above, the Beneficiary shall not be entitled to a benefit under
this Plan.

Article 4
Premiums And Imputed Income

4.1   Premium Payment. The Bank shall pay all premiums due on all Policies.  
4.2   Economic Benefit. The Plan Administrator shall determine the economic
benefit attributable to any Participant based on the life insurance premium
factor for the Participant’s age multiplied by the aggregate death benefit
payable to the Participant’s Beneficiary. The “life insurance premium factor” is
the minimum amount required to be imputed under IRS Reg. §1.61-22(d)(3)(ii) or
any subsequent applicable authority.   4.3   Imputed Income. The Bank shall
impute the economic benefit to the Participant on an annual basis, by adding the
economic benefit to the Participant’s W-2.

Article 5
Comparable Coverage

5.1   Insurance Policies. The Bank may provide such benefit through the Policies
purchased at the commencement of this Plan, or, if later, the Participant’s
commencement of participation in the Plan, or may provide comparable insurance
coverage to the Participant through whatever means the Bank deems appropriate.
If the Participant waives or forfeits his or her right to the insurance benefit,
the Bank shall choose to cancel the Policy or Policies on the Participant, or
may continue such coverage and become the direct beneficiary of the entire death
proceeds.   5.2   Offer to Purchase. If the Bank discontinues a Policy on a
Participant, the Bank shall give the Participant at least thirty (30) days but
not more than ninety (90) days to purchase such Policy. The purchase price shall
be the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority. Such notification shall
be in writing.

Article 6
General Limitations

3



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

6.1   Removal. Notwithstanding any provision of this Plan to the contrary, the
Participant’s rights in the Plan shall terminate if the Participant is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.   6.2  
Suicide or Misstatement. No benefits shall be payable if the Participant commits
suicide within two (2) years after the date of this Plan, or if the insurance
company denies coverage (i) for material misstatements of fact made by the
Participant on any application for life insurance purchased by the Bank, or
(ii) for any other reason; provided, however that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

Article 7
Beneficiaries

7.1   Beneficiary. The Participant shall have the right, at any time, to
designate a Beneficiary to receive any benefits payable under the Plan upon the
death of the Participant. The Beneficiary designated under this Plan may be the
same as or different from the beneficiary designated under any other Plan of the
Bank in which the Participant participates.   7.2   Beneficiary Designation;
Change. The Participant shall designate a Beneficiary by completing and signing
the Beneficiary Designation Form, and delivering it to the Bank or the Director
of Human Resources. The Participant’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Participant or if the
Participant names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Bank’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Bank of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Bank shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Bank prior to the Participant’s death.   7.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
the Director of Human Resources.   7.4   No Beneficiary Designation. If the
Participant dies without a valid designation of beneficiary, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
surviving spouse shall be the designated Beneficiary. If the Participant has no
surviving spouse, the benefits shall be made payable to the Participant’s
estate.   7.5   Facility of Payment. If the Bank determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the

4



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

    disposition of that person’s property, the Bank may direct payment of such
benefit to the guardian or legal representative having the care or custody of
such minor, incompetent person or incapable person. The Bank may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

Article 8
Assignment
          Any Participant may assign without consideration all of such
Participant’s Interest in this Plan to any person, entity or trust. In the event
a Participant shall transfer all of such Participant’s Interest, then all of
that Participant’s Interest in this Plan shall be vested in his or her
transferee, subject to such transferee executing agreements binding them to the
provisions of this Plan, who shall be substituted as a party hereunder, and that
Participant shall have no further interest in this Plan.
Article 9
Insurer
          The Insurer shall be bound only by the terms of its given Policy. The
Insurer shall not be bound by or deemed to have notice of the provisions of this
Plan. The Insurer shall have the right to rely on the Plan Administrator’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Plan.
Article 10
Claims And Review Procedure

10.1   Claims Procedure. A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

  10.1.1   Initiation — Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.    
10.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to

5



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

      such claimant within ninety (90) days after receiving the claim. If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

  10.1.3   Notice of Decision. If the Plan Administrator denies part or the
entire claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Plan on which the denial is based;     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed;     (d)   An
explanation of the Plan’s review procedures and the time limits applicable to
such procedures; and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

10.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

  10.2.1   Initiation — Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.    
10.2.2   Additional Submissions — Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     10.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or

6



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

      considered in the initial benefit determination.

  10.2.4   Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.     10.2.5   Notice of Decision.
The Plan Administrator shall notify the claimant in writing of its decision on
review. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Plan on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 11
Amendments And Termination
          The Bank may amend or terminate the Plan at any time, or may amend or
terminate a Participant’s rights under the Plan at any time prior to Separation
from Service, by providing written notice of such to the Participant. In the
event that the Bank decides to maintain the Policy after the Participant’s
termination of participation in the Plan, the Bank shall be the direct
beneficiary of the entire death proceeds of the Policy.
Article 12
Administration

12.1   Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan.

7



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

12.2   Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.   12.3   Binding
Effect of Decisions. The decision or action of the Plan Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.   12.4   Indemnity of Plan Administrator. The
Bank shall indemnify and hold harmless the members of the Plan Administrator
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Plan Administrator or any of its members.   12.5  
Information. To enable the Plan Administrator to perform its functions, the Bank
shall supply full and timely information to the Plan Administrator on all
matters relating to the Separation from Service or death of its Participants,
and such other pertinent information as the Plan Administrator may reasonably
require.

Article 13
Miscellaneous

13.1   Binding Effect. This Plan shall bind each Participant and the Bank, their
beneficiaries, survivors, executors, administrators and transferees and any
Beneficiary.   13.2   No Guarantee of Employment. This Plan is not an employment
policy or contract. It does not give a Participant the right to remain an
Employee of the Bank, nor does it interfere with the Bank’s right to discharge a
Participant. It also does not require a Participant to remain an Employee nor
interfere with a Participant’s right to terminate employment at any time.   13.3
  Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the State of New York, except to the extent
preempted by the laws of the United States of America.   13.4   Reorganization.
The Bank shall not merge or consolidate into or with another company, or
reorganize, or sell substantially all of its assets to another company, firm or
person unless such succeeding or continuing company, firm or person agrees to
assume and discharge the obligations of the Bank under this Plan. Upon the
occurrence of such event, the term “Bank” as used in this Plan shall be deemed
to refer to the successor or survivor company.

8



--------------------------------------------------------------------------------



 



Northfield Bank
Group Term Replacement Plan

 

13.5   Notice. Any notice or filing required or permitted to be given to the
Plan Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Northfield Bank
Attn: Director of Human Resources
581 Main Street, Suite 810
Woodbridge, New Jersey 07095

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark or the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   13.6   Entire Agreement. This Plan, along with a Participant’s
Election Form, Beneficiary Designation Form and any agreement in writing between
the Bank and any Participant, constitute the entire agreement between the Bank
and the Participant as to the subject matter hereof. No rights are granted to
the Participant under this Plan other than those specifically set forth herein.

     IN WITNESS WHEREOF, the Bank adopts this Plan as of the date indicated
above.

          Northfield Bank
      By   /s/ John W. Alexander       Title   Chairman, President and Chief
Executive Officer            

9